DETAILED ACTION
1.    Claims 18-39 are pending in this Office action.
2.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 18-39 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaitanya K. Baru et al. (US 5,970,495 A).
	As per claim 18, Baru teaches “a system comprising: at least one programmable processor,” (fig. 2); and

“dividing, based on table classification information for a table stored across a plurality of partitions in a distributed database, a first partition of the plurality of partitions into more than one partition by creating a new partition for the first partition, the distributed database comprising a plurality of tables located on a plurality of distributed nodes,” (col. 2 lines 1-col. 3 lines 55, col. 5 lines 43-66); and
“placing, based on the table classification information, the new partition onto at least one available distributed node of the plurality of distributed nodes,” (col. 2 lines 1-col. 3 lines 55, col. 5 lines 43-66).
	As per claim 19, Baru further shows “wherein the table classification information comprises a schema name,” (col. 2 lines 60-col. 3 lines 55, col. 5 lines 43-66).
	As per claim 20, Baru further shows “wherein the table classification information comprises a table name,” (col. 2 lines 60-col. 3 lines 55, col. 5 lines 43-66).
	As per claim 21, Baru further shows “wherein the table classification information comprises an application type,’ (col. 2 lines 60-col. 3 lines 55, col. 5 lines 43-66).
	As per claim 22, Baru further shows “wherein the dividing and/or the placing is further based on a table placement rule defined for the table,’ (col. 2 lines 1-col. 3 lines 55, col. 5 lines 43-66).

	As per claim 24, Baru further shows “wherein the table placement rule defines how the table is partitioned,” (col. 2 lines 60-col. 3 lines 55, col. 5 lines 43-66).
	As per claim 25, Baru further shows “wherein the table placement rule defines where the new partition is to be placed,” (col. 2 lines 1-col. 3 lines 55, col. 5 lines 43-66).
	As per claim 26, Baru further shows “wherein the table placement rule includes a partition threshold defined for the table,’ (col. 2 lines 60-col. 3 lines 55, col. 5 lines 43-66).
	As per claim 27, Baru teaches  “a method comprising”:
“dividing, based on table classification information for a table stored across a plurality of partitions in a distributed database, a first partition of the plurality of partitions into more than one partition by creating a new partition for the first partition, the distributed database comprising a plurality of tables located on a plurality of distributed nodes,” (col. 2 lines 1-col. 3 lines 55, col. 5 lines 43-66); and
“placing, based on the table classification information, the new partition onto at least one available distributed node of the plurality of distributed nodes,” (col. 2 lines 1-col. 3 lines 55, col. 5 lines 43-66).

	As per claim 29, Baru further shows “wherein the table classification information comprises a table name,” (col. 2 lines 60-col. 3 lines 55, col. 5 lines 43-66).
	As per claim 30, Baru further shows “wherein the table classification information comprises an application type,’ (col. 2 lines 60-col. 3 lines 55, col. 5 lines 43-66).
	As per claim 31, Baru further shows “wherein the dividing and/or the placing is further based on a table placement rule defined for the table,’ (col. 2 lines 1-col. 3 lines 55, col. 5 lines 43-66).
	As per claim 32, Baru further shows “collecting information about the distributed database, the information including the table classification information and a table placement rule,’ (col. 2 lines 1-col. 3 lines 55, col. 5 lines 43-66).
	As per claim 33, Baru further shows “wherein the table placement rule defines bow the table is partitioned,” (col. 2 lines 60-col. 3 lines 55, col. 5 lines 43-66).
	As per claim 34, Baru further shows “wherein the table placement rule defines where the new partition is to be placed,” (col. 2 lines 1-col. 3 lines 55, col. 5 lines 43-66).

	As per claim 36, Baru teaches “a computer program product comprising a non-transitory machine-readable medium storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising:
“dividing, based on table classification information for a table stored across a plurality of partitions in a distributed database, a first partition of the plurality of partitions into more than one partition by creating a new partition for the first partition, the distributed database comprising a plurality of tables located on a plurality of distributed nodes,’ (col. 2 lines 1-col. 3 lines 55, col. 5 lines 43-66); and
“placing, based on the table classification information, the new partition onto at least one available distributed node of the plurality of distributed nodes,” (col. 2 lines 1-col. 3 lines 55, col. 5 lines 43-66).
	As per claim 37, Baru further shows “wherein the table classification information comprises a schema name, a table name, and/or an application type,” (col. 2 lines 60-col. 3 lines 55, col. 5 lines 43-66).
	As per claim 38, Baru further shows “wherein the dividing and/or the placing is further based on a table placement rule defined for the table,’ (col. 2 lines 1-col. 3 lines 55, col. 5 lines 43-66).

6

                                                              Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


                                       





                                            




                                                         Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kim T, Nguyen whose telephone number is (571)270-1757.  The examiner can normally be reached on 7:30AM to 5:00PM East. Alt Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the 
examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Feb. 23, 2022
/KIM T NGUYEN/Primary Examiner, Art Unit 2153